             Case 1:21-mj-00269-GMH Document 8 Filed 03/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

United States                              )
                                           )
      v.                                   )       Criminal No. 1:21-MJ-00269-GMH
                                           )       Magistrate Judge G. Michael Harvey
Federico Guillermo Klein,                  )
                                           )
                Defendant.                 )

                                 NOTICE OF APPEARANCE

           The Clerk of the Court will please enter the appearance of Kristin L. McGough as

 counsel for Defendant Federico Guillermo Klein.



                                    Respectfully Submitted,


                                    ______________/s/__________________________
                                    Kristin L. McGough, DC Bar No. 991209
                                    400 Fifth Street, N.W.
                                    Suite 350
                                    Washington, DC 20001
                                    (202) 681-6410 (t)
                                    (866) 904-4117 (f)
                                    kristin@kmcgoughlaw.com
         Case 1:21-mj-00269-GMH Document 8 Filed 03/07/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of March 2021, I caused a copy of the foregoing to

be delivered via this Court’s electronic filing system to assigned Assistant United States

Attorney Kimberley Nielson.




                                          ______________/s/__________________________
                                          Kristin L. McGough
